DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 6/21/22.
3.    Claim 21 has been added. Claims 1 – 21 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 - 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20160361646) and in view of Bradski (US 20160026253) and further in view of Perry1 (US 20170050110).
7.	Regarding claim 1, Perry discloses a method comprising (abstract): 
rendering (i.e. rendering at Video Source 530) an instance of a game at a cloud streaming device (i.e. Video Server System 520, which comprises at least a Video Source 530) (paragraphs 7, 12, 119 and 120); 
encoding the instance of the game in a game stream at the cloud streaming device (paragraphs 7, 12 and 121); 
transmitting (i.e. transmitting via network 515), using the cloud streaming device (i.e. Video Server System 520), the game stream to a client device (i.e. part 510) for display at the client device, the client device (i.e. part 510) being remotely located with respect to the cloud streaming device (i.e. Video Server System 520) (paragraphs 7, 12, 111 and 120 and FIG. 5); 
receiving an indication to capture at least a portion of the game stream (paragraph 12; The game recorder logic is configured to record a game play clip including a video recording of the streamed video of the gaming session);
Perry fails to explicitly disclose the following limitations:
analyzing system information corresponding to the client device to determine an allocation of at least one task of a set of tasks executed by a proxy agent between the client device and the cloud streaming device; 
based at least in part on the allocation, selecting the task to be perform by at least: 
causing the cloud streaming device to perform the task; or 
transmitting, using the cloud streaming device, a signal to the client device to cause the client device to perform the at least one task.
In an analogous art to cloud streaming system/resources, Bradski teaches:

analyzing system information (i.e. information regarding bandwidth/low latency) corresponding to the client device (a user device with the local processor) to determine an allocation of at least one task of a set of tasks (i.e. the set of tasks described in paragraph 884) executed by a proxy agent (i.e. the computing system described in paragraph 882) between the client device (a user device with the local processor) and the cloud streaming device (i.e. the cloud computing/steaming system described in paragraph 208, 882 and 884) (paragraphs 188, 208, 210, 882 and 884; paragraph 188 teaches when a user interacts with the digital world or map through a user device 12, a server 11 may recognize the specific type of device being used by the user, the device's connectivity and/or available bandwidth between the user device and server, and appropriately size and balance the data being delivered to the device to optimize the user interaction, which means that in order to appropriately size and balance the data delivered to the device to optimize the user interaction, available bandwidth between the user device and server must be considered/analyzed; paragraph 208 teaches the processor 38 may be used to buffer and process data streaming between the user and the computing network 5; paragraph 210 teaches In another example, the processor 38 may store and/or process local object data rather than transmitting the data to the gateway component 14 or to the computing network 5; paragraph 882 teaches in one embodiment, to avoid the computation and bandwidth limitations of passing real-time or near real-time video data from one computing system to another with low latency, such as from a cloud computing system to a local processor coupled to a user; paragraph 884 teaches loud-based and local computing assets thus may be used in an integrated fashion, with the cloud handling computation that does not require relatively low latency, and the local processing assets handling tasks wherein low latency is at a premium); 
based at least in part on the allocation, selecting the task to be perform by at least (paragraphs 208, 210, 882 and 884): 
causing the cloud streaming device to perform the task (e.g. a task that does not require relatively low latency as described in paragraph 884) (paragraphs 208, 210, 882 and 884); or 
transmitting, using the cloud streaming device, a signal to the client device to cause the client device to perform the at least one task (e.g. a task that wherein low latency is at a premium as described in paragraph 884) (paragraphs 208, 210, 882 and 884).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Perry in view of Bradski to include the resource allocation method for a computer network taught by Bradski in the gaming/computer network taught by Perry in order to achieve the predictable result of improving the efficiency of a game streaming/capturing function on a gaming network (i.e. via a network resource allocation method).  
The combination of Perry and Bradski fail to explicitly disclose the following limitations:
analyzing of system information corresponding to the client device (i.e. the analyzing of system information corresponding to the client device taught by the combination of Perry and Bradski) by using the cloud streaming device.
the at least one task associated with capturing the at least the portion of the game stream;
Perry1 teaches:
analyzing (i.e. the analyzing associated with the monitoring step and the adjusting step described in paragraph 48) of system information (i.e. network conditions) corresponding to the client device (i.e. client device 100 described in paragraph 39 and shown in FIG. 1A) by using the cloud streaming device (i.e. the cloud gaming server associated with the game streaming as described in paragraphs 47 - 48) (paragraphs 39 – 41 and 47 – 48 and FIG. 1A; paragraph 48 teaches the transmission of data over the network can be monitored to ensure the cloud game stream quality of service. For example, network conditions can be monitored as indicated by reference 164, including both upstream and downstream network bandwidth, and the game streaming can be adjusted in response to changes in available bandwidth).
the at least one task (i.e. a task for the cloud gaming site described in paragraph 42) associated with capturing the at least the portion of the game stream (i.e. video 120, wherein video 120 is associated with/the at least the portion of the game stream) (Abstract and paragraphs 42 and 43; paragraph 43 teaches the video 120 are captured for streaming purposes);
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Perry and Bradski in view of 
Perry1 to include the aforementioned method in order to achieve the predictable result enhancing the efficiency of a game streaming function. 
8.	Regarding claim 2, Bradski also teaches wherein the transmitting the signal to the client device to cause the client device to perform the at least one task is selected to be performed as a result of the system information indicating that causing the client device to perform the task achieves a threshold level of performance (i.e. achieves the level that low latency is at a premium) (paragraphs 208, 210, 882 and 884).  
9.	Regarding claim 3, Perry also discloses the indication is received from a secondary device based at least in part on game analysis associated with the game stream performed by the secondary device indicating that a recording event occurred in the instance of the game (i.e. the game associated with the game play clip described in paragraph 7) (paragraphs 7, 12 and 111 and FIG. 5).  
10.	Regarding claim 4, Perry also discloses the indication is received from the client device based at least in part on an input received from the client device  (paragraphs 7, 12 and 111 and FIG. 5).  
11.	Regarding claim 5, Bradski also teaches the system information includes at least one of network information (paragraphs 208, 210, 882 and 884).  
12.	Regarding claim 6, Perry also discloses game stream data (i.e. game stream data described in paragraph 12) is maintained in a buffer based at least in part on the system information, and the performing the at least one task (i.e. the task described by Bradski) includes using at least the portion of the game stream from the buffer (paragraphs 7, 12 and 121).  
13.	Regarding claim 7, Perry also discloses transmitting the game stream to a secondary device; and sending a signal to the secondary device to cause the secondary device to perform at least one other task (i.e. the task (at least one other task) described by Bradski) (paragraphs 7, 12 and 111 and FIG. 5).
14.	 Regarding claim 8, Perry also discloses based at least in part on the system information (i.e. the information associated with cloud gaming system described in paragraph 32),  generating, at the streaming device, a supplemental graphical overlay separate from the rendering of the instance of the game (i.e. the game associated with the game play clip described in paragraph 7), the supplemental graphical overlay enabling control of one or more recording features of the game stream; and encoding the supplemental graphical overlay within the game stream, wherein the game stream includes the graphical overlay (paragraphs 7, 12, 32 and 121).  
15.	Regarding claim 9, Perry also discloses receiving another indication of an input (i.e. the player input described in paragraph 7) corresponding to an interaction with at least one user interface element of the supplemental graphical overlay; and based at least in part on the another indication, causing the game stream to be recorded (paragraphs 7, 12 and 121).  
16.	Regarding claim 10, Perry discloses a system for generating a recording of an instance of a game in a game stream, comprising (Abstract and paragraphs 7, 12 and 121): 
a streaming module executing on a streaming device (i.e. video source 530), the streaming module configured to generate the instance of the game in the game stream, encode the instance of the game in the game stream to generate an encoded instance of the game (paragraphs 7, 12, 120 and 121), 
and transmit the encoded instance of the game (i.e. the encoded instance of the game described in paragraphs 7 and 121) in the game stream to a client device (i.e. part 510A) remote from the streaming device (paragraphs 7, 12, 111 and 121 and  FIG. 5); 
a client module executing on the client device having associated system information (i.e. the information associated with cloud gaming system described in paragraph 32), the client module configured to receive the encoded instance of the game in the game stream at the client device (i.e. part 510A) (paragraphs 7, 12, 32, 111 and 121 and  FIG. 5); 
a gaming component/agent (i.e. a proxy agent) executing on the streaming device (i.e. video source 530), a gaming component/agent (i.e. a proxy agent) configured to: receive an indication to generate the recording (paragraphs 7, 12, 120 and 121).
Perry fails to explicitly disclose the following limitations:
and a proxy agent executing on the streaming device, the proxy agent configured to: based at least in part on the system information obtained by the streaming device and the indication, allocate at least one recording task for generating the recording using the client device;.
Bradski teaches:
and a proxy agent executing on the streaming device, the proxy agent configured to: based at least in part on the system information obtained by the streaming device (i.e. the cloud computing/steaming system described in paragraph 208, 882 and 884) and the indication, allocate at least one task (i.e. one recording task taught by Perry) for generating the task (i.e. the recording taught by Perry) using the client device (i.e. a user device with the local processor) (paragraphs 208, 210, 882 and 884; paragraph 208 teaches the processor 38 may be used to buffer and process data streaming between the user and the computing network 5; paragraph 210 teaches In another example, the processor 38 may store and/or process local object data rather than transmitting the data to the gateway component 14 or to the computing network 5; paragraph 882 teaches in one embodiment, to avoid the computation and bandwidth limitations of passing real-time or near real-time video data from one computing system to another with low latency, such as from a cloud computing system to a local processor coupled to a user; paragraph 884 teaches loud-based and local computing assets thus may be used in an integrated fashion, with the cloud handling computation that does not require relatively low latency, and the local processing assets handling tasks wherein low latency is at a premium);.
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Perry in view of Bradski to include the aforementioned method in order to achieve the predictable result of improving the efficiency of a game streaming/capturing function.  
The combination of Perry and Bradski fail to explicitly disclose the following limitations:
transmit a signal to the client device to cause the client device to perform the at least one recording task.
Perry1 teaches:
transmit a signal (i.e. the signal described in paragraph 42) to the client device to cause the client device to perform the at least one task/the task of initiate interactive gameplay described in the abstract (i.e. the at least one recording task taught by the combination of Perry and Bradski) (Abstract and paragraphs 42 and 43; Abstract teaches receiving at the client device a second command to initiate interactive gameplay).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Perry and Bradski  in view of 
Perry1 to include the aforementioned method in order to achieve the predictable result enhancing the efficiency of a game streaming function. 
17.	Regarding claim 11, Bradski also teaches the proxy agent (i.e. the computing system described in paragraph 882) is configured to execute on at least one of the cloud streaming device, the end-user device, or a secondary device other than the end-user device and the cloud streaming device (paragraphs 208, 210, 882 and 884).
18.	 Regarding claim 12, Perry also discloses the system of claim 10, further comprising a secondary device is configured to receive and transmit at least a portion of the instance of the game (i.e. the game associated with the game play clip described in paragraph 7) in the game stream to a plurality of viewing devices (paragraphs 7, 12 and 111 and FIG. 5).  
19.	Regarding claim 13, Perry also discloses the client module is further configured to cause display of the game stream on a display of the end-user device (Abstract and paragraph 111 and FIG. 5).  
20.	Regarding claim 14, Perry also discloses a game analysis module configured to determine that a recording event occurred and to generate the indication to generate the recording, the game analysis module configured to execute on at least one of the end- user device, the cloud streaming device, or a secondary device (paragraphs 7, 12 and 111 and FIG. 5). 
21.	Regarding claim 21, Perry1 also teaches the signal (i.e. the signal described in paragraph 43) represents a command to generate (i.e. capturing) the recording using the game stream (i.e. The video 120) (Abstract and paragraphs 40 and 43).
22.	Claims 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20160361646)  and in view of Perry1 (US 20170050110).
23.	Regarding claim 15, Perry also discloses a method comprising (abstract): 
initiating a cloud gaming session (i.e. the cloud gaming session described in paragraph 32) between a streaming device and client device remote from the streaming device, the client device including an input device for providing game play inputs (i.e. the player input described in paragraph 7) to a game during the cloud gaming session (abstract and paragraphs 7, 12, 32 and 111 and FIG. 5);
providing a game stream of the game from the streaming device during the cloud gaming session, the game stream being rendered based at least in part on the game play inputs and captured at the streaming device prior to the receiving (paragraphs 7, 12 and 120); 
causing a first instance of the game stream to be displayed on a display of the client device (i.e. part 510A) (paragraphs 7, 12 and 111 and  FIG. 5); 
causing at least a portion of a second instance of the game to be stored in a buffer (i.e. the buffer described in paragraph 112) (paragraph 112); 
receiving an indication of a request to generate a recording of the game stream ( paragraphs 7, 12 and 32);
based at least in part on the indication, causing, using the client device (i.e. part 510A), the recording to be generated using at least the portion of the second instance of the game stream from the buffer (i.e. the buffer described in paragraph 112) to generate at least a portion of the recording (paragraphs 7, 12, 32, 111 and 112 and  FIG. 5);
and storing the recording (i.e. the recording described in paragraph 7) in a data store on the client device (i.e. part 510A)  (i.e. part 510A) (paragraphs 7, 111 and  FIG. 5);
The combination of Perry and Bradski fail to explicitly disclose the following limitations:
receiving, using the client device, a game stream of the game from the streaming device during the cloud gaming session (i.e. a game stream of the game from the streaming device during the cloud gaming session taught by the combination of Perry and Bradski),
sending, using the client device and to the streaming device, system information corresponding to the client device; 
based at least in part on the system information, receiving, using the client device and from the streaming device, an indication of a request to generate a recording of the game stream (i.e. an indication of a request to generate a recording of the game stream taught by the combination of Perry and Bradski);
Perry1 teaches:
receiving, using the client device (i.e. the client device described in the abstract), a game stream of the game (i.e. the cloud video game described in the abstract) from the streaming device (i.e. cloud gaming (streaming) service described in the abstract) during the cloud gaming session (Abstract and paragraph 87; paragraph 87 teaches at method operation 518, a cloud gaming machine is initialized to execute the requested video game and assigned to the user's cloud gaming session),
sending, using the client device and to the streaming device (i.e. a cloud gaming server 104) (i.e. cloud gaming server 104), system information (i.e. various cloud gaming related data described in paragraph 50) corresponding to the client device (Abstract and paragraph 50; paragraph 50 teaches the client device communicates over network 102 to a cloud gaming server 104, which provides access to the user's cloud gaming account. The cloud gaming server 104 retrieves user data 204 from a user accounts storage 106, the user data 204 being specific for the user 226 in the illustrated embodiment. By way of example, the user data 204 can include various cloud gaming related data such as titles 206 which are the available game titles for gameplay by the user. These may be game titles which the user has purchased, rented, borrowed, been awarded, or to which the user has otherwise obtained access for gameplay. The user data may also include game save data 208, trophies 210, statistics 212, social data 214 (e.g. including social graph data), and history data 216 (e.g. user access history, gameplay history, etc.));
based at least in part on the system information (i.e. various cloud gaming related data described in paragraph 50), receiving, using the client device and from the streaming device (i.e. cloud gaming (streaming) service described in the abstract), an indication of a request/second command described in the abstract (i.e. an indication of a request to generate a recording of the game stream taught by the combination of Perry and Bradski)  (Abstract and paragraph 50; Abstract teaches sending a first request from the client device to a cloud gaming service to access the cloud video game, the cloud gaming service being configured to assign the client device to a gaming machine configured to execute the cloud video game; receiving at the client device a second command to initiate interactive gameplay);
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Perry in view of Perry1 to include the aforementioned method in order to achieve the predictable result enhancing the efficiency of a game streaming function. 
24. 	Regarding claim 16, Perry also discloses receiving a first input (i.e. the player input described in paragraph 7) from the input device representative of a request to display a supplemental graphical overlay within the display of the first instance of the game stream, Page 6 of 14Application No. 16/435,156Attorney Docket No. 18-FC-0188US01/327745 Reply to Office Action of: 03/26/2021the supplemental graphical overlay associated with a recording generation feature within the cloud gaming session; and based at least in part on the indication, causing the supplemental graphical overlay to be displayed on the display within a client application separate from a game application displaying the first instance of the game stream on the display (Abstract and paragraphs 7, 12 and 121).  
22.	Regarding claim 17, Perry also discloses receiving a first input (i.e. the player input described in paragraph 7) from the input device representative of a request to display a supplemental graphical overlay within the display of the first instance of the game stream, the supplemental graphical overlay associated with a recording generation feature within the cloud gaming session (i.e. the cloud gaming session described in paragraph 32); transmitting an indication of a second the request to the streaming device; and continuing to receive the game stream from the streaming device, the game stream including the supplemental graphical overlay for at least a period of time after the transmitting an indication of a second the request, the streaming device rendering the supplemental graphical overlay separate from rendering the game of the game stream (Abstract and paragraphs 7, 12, 32 and 121).  
25.	Regarding claim 18, Perry also discloses causing a supplemental graphical overlay to be overlaid on the display of the first instance of the game stream, the graphical overlay including a plurality of selectable interface elements associated with the generating of the recording (i.e. the recording described in paragraph 7) (Abstract and paragraphs 7, 12, 32 and 121).  
26.	Regarding claim 19, Perry also discloses receiving a selection of one of the plurality of selectable interface elements, wherein the receiving the indication is based at least in part on the selection (abstract and paragraphs 7 and 12).  
27.	Regarding claim 20, Perry also discloses wherein the indication is generated in response to a determination by at least one of the streaming device or the secondary device that a recording event has occurred in the instance of the game (paragraphs 7, 12, 32 and 111 and FIG. 5).  




Response to Arguments
28.	Regarding claims 1 – 21, the applicant argues that the rejections of Perry, Karam and KIM fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 14).
	The examiner agrees. However, The new rejections with the new Bradski (US 20160026253) and Perry1 (US 20170050110) references teach all the newly amended limitations of claim 1 – 21 (see rejections above for details).
29.	Regarding claims 1 – 21, the applicant argues that the 103 rejections should be withdrawn because the Karem reference does not even teach or suggest a "game" and/or a "game stream” (Remarks, pages 11 - 13).
	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the Karem reference for any teaching or matter specifically challenged in the argument.


Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715